Citation Nr: 1523083	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-22 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of fractured mandible.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1977 to March 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in March 2015; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that VA fulfills its duties to notify and assist the Veteran in order to create a complete record upon which to decide his claim for an increased rating for residuals of his fractured mandible so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA records indicate that the Veteran was scheduled for a VA examination to assess the current nature and severity of the residuals of his fractured mandible on October 4, 2013.  The Veteran did not attend the examination.  However, later in the month he submitted a letter to the VA explaining that he was unable to attend due to not having a driver's license and being unable to arrange for transportation that day in addition to the two other days on which he had VA examinations scheduled.  He stated that he called the company with which the VA had contracted to perform the examination but that he was informed he could not reschedule.  The Board notes that the Veteran attended VA examinations on September 26 and October 2 in connection with separate claims.

Given the circumstances, the Board determines that the Veteran had good cause for missing the examination and that he should be scheduled for another examination.  See 38 C.F.R. § 3.655 (2014).

The Board notes that the Veteran did undergo a VA examination in December 2007, subsequent to a September 2007 jaw injury.  However, the evidence is insufficient for the Board to rate the Veteran's service-connected residuals of fractured mandible in light of the subsequent intercurrent injury.  The Board may compensate the Veteran only for his service-connected disability.  The Board, however, is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140   (1996).  Accordingly, this appeal requires determination, to the extent possible, as to what are the manifestations of the Veteran's service-residuals of fractured mandible as opposed to manifestations of any nonservice-connected post-service injury.  

On remand, the AOJ should also ensure that VA treatment records since April 2013 are obtained, particularly records from March 2015, as the Veteran testified at his Board hearing that he had an orthodontic appointment scheduled that month.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from April 2013 to the present.

2. Thereafter, schedule the Veteran for a VA examination to assess the current nature and severity of the Veteran's residuals of fractured mandible.  The examiner should specifically opine as to whether it is possible, within a reasonable degree of medical certainty, to separate the effects of the service connected residuals of fractured mandible from the non-service connected September 2007 injury.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




